Citation Nr: 0006137	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  97-18 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for sinusitis, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to September 
1977. 

In August 1996, the veteran requested an increased rating for 
several disabilities, including sinusitis, evaluated as 
10 percent disabling.  The regional office denied entitlement 
to an increased rating for these disabilities, and the 
veteran appealed.  

In March 1999, the Board denied entitlement to a rating in 
excess of 10 percent for rhinitis, in excess of 10 percent 
for disability of the right knee, in excess of 10 percent for 
bilateral pes planus, and a compensable evaluation for otitis 
externa.  The Board granted a 10 percent evaluation, but not 
higher, for a disability manifested by dizziness.  The Board 
remanded the issue of entitlement to a rating in excess of 
10 percent for sinusitis.  

After a Department of Veterans Affairs (VA) examination was 
conducted, and other information was received, the regional 
office, in a rating in September 1999, increased the 
veteran's rating for rhinitis, to 30 percent.  The regional 
office continued the 10 percent evaluation for sinusitis, and 
the case was returned to the Board solely to consider the 
rating for this disability.  


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claim.  

2.  The veteran's sinusitis is no more than moderately 
disabling, manifested by no more than one or two 
incapacitating episodes of sinusitis yearly requiring long 
antibiotic treatment, and no more than 3 to 6 non-
incapacitating episodes.  



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, and Part 4, Diagnostic 
Code 6514 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has chronic sinus tenderness, 
discharge, and headaches.  He contends that he has severely 
disabling episodes of sinusitis once monthly requiring bed 
rest for several days.  

I.  Background

The service medical records indicate that the veteran had 
complaints of nasal stuffiness and allergies during service.  
In March 1978, X-rays of the sinuses resulted in the 
diagnosis of sinusitis.  In a rating in June 1978, the 
veteran was granted service connection for sinusitis, 
evaluated as 10 percent disabling.  

VA outpatient treatment reports for the late 1970's and early 
1980's indicate that the veteran complained of sinus problems 
and headaches on different occasions.  He was hospitalized in 
December 1980 for nasal obstruction due to huge inferior 
turbinates, and a nasal septum reconstruction and right 
maxillary sinus irrigation were performed.  There was good 
relief after such surgery for a period of time.  In August 
1982, he was again hospitalized for problems with sinusitis 
and nasal obstruction, and further surgery, to include 
cauterization of the nasal turbinates, was performed.  VA 
outpatient treatment reports for the 1980's show occasional 
complaints relating to sinusitis and headaches.

In August 1996, the veteran requested an increased rating for 
sinusitis.  

VA outpatient treatment reports for late 1995 and 1996 show 
that the veteran complained of chronic sinus congestion, 
daily frontal headaches, and a feeling of dizziness the day 
before in November 1995.  Physical examinations showed some 
tenderness in the right frontal and maxillary sinus areas.  
The diagnostic impression was acute sinusitis and medication 
was prescribed.  He was also sent for a CT scan of the 
sinuses which showed that the ethmoid, sphenoid, and frontal 
sinuses were clear.  There was some diffuse mucosal membrane 
thickening involving the left nasal cavity and some soft 
tissue densities in the inferior aspect of both maxillary 
sinuses.  

In January 1996, a return visit indicated that the veteran 
had had sinusitis in the past, and that he was feeling great.  
In March 1996, the veteran complained of sinus drainage, and 
examination resulted in the diagnostic impression of upper 
respiratory infection.  In April 1996, examination showed 
large obstruction of the left turbinate.  Other outpatient 
treatment reports for the remainder of 1996 are negative for 
any findings relating to sinusitis.  

On a VA examination in December 1996, the veteran complained 
of worsening sinus problems, with pressure on the ears and 
eyes, and problems breathing when he lay down at night.  He 
stated that the nasal congestion seemed worse at night, so 
that he was unable to breathe through his nose at night.  He 
also complained of fairly chronic frontal headaches.  

On physical examination, the external nodes and nasal 
vestibules were clear.  Both nasal cavities were obstructed 
by mucosal edema.  Both sides were sprayed with Afrin, a 
decongestant, and the left side opened adequately.  The right 
remained obstructed by an enlarged right inferior turbinate.   
The septum appeared straight.  The inferior meatus was clear.  
The sinuses were nontender.  The ears were normal.  Sinus 
X-rays showed that the paranasal sinuses were well aerated, 
with no evidence of cloudiness or mucosal thickening.  The 
X-ray examination resulted in the impression of normal 
sinuses.  The diagnoses on the examination included chronic 
vasomotor rhinitis and bilateral inferior turbinate 
hypertrophy. 

VA outpatient treatment reports for 1998 and 1999 did not 
contain any findings relating to sinusitis.  

At a hearing before the Board in March 1998, the veteran 
complained of blockage at the turbinates, indicating a 
problem with rhinitis.  He stated that he had constant 
headaches as the result of sinusitis, with drainage.  He 
stated that he had severe episodes about once monthly in 
which he required bed rest for a few days.  He testified that 
he had not had any emergency treatment within the last year.  

On a VA examination in August 1999, the veteran complained of 
problems breathing at night, stating that his nose closes 
completely.  He indicated that he was taking steroids, a 
nasal spray, and a pill for his sinus problems.  He stated 
that he frequently had purulent discharge from the nose, pain 
in the frontal sinus and right maxillary sinus regions, and 
dyspnea at rest at night.  He stated that his only period of 
incapacitation was when he was hospitalized for surgery on 
his sinuses in 1980.  

On physical examination, the septum appeared to be deviated 
slightly to the right, with approximately 40 percent nasal 
obstruction as a result of the deviation.  He also had 
enlargement of the turbinate bilaterally.  The sinuses were 
tender to palpation in the frontal region and the right 
maxillary region.  The veteran was examined in both the 
supine and upright position, and he was able to breathe 
perfectly normally through his nose while lying in the supine 
position.  He did breathe through his mouth when lying down.  
There was no obvious signs of dyspnea or signs of obstruction 
of the upper airway passages while in the supine position.  A 
CT scan of the paranasal sinuses showed soft tissue densities 
in the maxillary area, apparent hypertrophy of the 
turbinates, and no evidence of sinusitis.  

The examiner expressed the opinion that the veteran had 
evidence of vasomotor rhinitis, but that this was separate 
from his sinusitis.  The examiner stated that the veteran's 
increasing problems appeared to be due to his vasomotor 
rhinitis and deviated septum and not from the sinusitis.  No 
drainage was noted on examination, and a CT scan of the 
sinuses was normal.  

II.  Analysis

A veteran's assertion of an increase in the severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA to fulfill the statutory duty to assist 
under 38 U.S.C.A. § 5107 because it is a new claim and not a 
reopened claim.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran's medical history and current clinical 
manifestations have been reviewed in the context of all 
applicable regulations.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  

In this case, the VA's Schedule for Rating Disabilities was 
amended in October 1996 with regard to the criteria for 
sinusitis.  The Board has reviewed the veteran's symptoms and 
the applicable rating according to the criteria in effect 
prior to and after October 7, 1996.  

Under the criteria in effect prior to October 7, 1996, a 
30 percent evaluation was assigned for sinusitis where the 
condition was severe, with frequent incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge, or crusting reflecting purulence.  A 10 percent 
evaluation was assigned where the disability was moderate, 
with discharge or crusting with scabbing, infrequent 
headaches.  

Under the criteria in effect after October 7, 1996, a 
30 percent evaluation will be assigned where the evidence 
shows three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting 4 to 6 weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 10 percent 
evaluation will be assigned where the evidence shows one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or; 3 
to 6 non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  

In this case, the VA examination in 1996 indicated that sinus 
X-rays were normal, and a CT scan in August 1999 again showed 
that the sinuses were essentially normal.  The veteran has 
had increasing problems with rhinitis recently, and his 
rating for this disability has been increased.  However, the 
VA outpatient treatment records since late 1995, and the two 
VA examinations, failed to demonstrate that the veteran's 
sinusitis is severely disabling, or that the veteran meets 
the criteria for a 30 percent evaluation under either the old 
or new criteria for such disability.

In essence, the VA outpatient treatment reports show that the 
veteran complained of chronic sinus congestion in November 
1995, although X-rays of the sinuses were clear.  He received 
treatment, and he was doing fine in January 1996.  He 
complained of sinus drainage and problems with the sinuses in 
March and April 1996 when he had an upper respiratory 
infection, but the remainder of the outpatient treatment 
reports for 1996, and in 1998 and 1999 failed to show any 
significant findings relating to sinusitis.  The VA examiner 
in 1999 indicated that the veteran was having increasing 
problems with rhinitis, and his rating for rhinitis has been 
increased recently.  The VA examinations have demonstrated 
some tenderness around the sinuses, but he had a normal X-ray 
and CT scan of the sinuses.  

While the veteran complained of problems breathing through 
the nose, the VA examination in 1999 showed that he was able 
to breathe normally through the nose in the upright and 
supine position.  While he does have some headaches, the 
medical evidence does not show that he has three or more 
incapacitating episodes yearly due to sinusitis requiring 
prolonged antibiotic treatment or six non-incapacitating 
episodes due to sinusitis yearly characterized by headaches, 
pain, and purulent discharge or crusting.  Consequently, the 
criteria for a rating in excess of 10 percent for chronic 
sinusitis have not been met.  



ORDER

Entitlement to an increased rating for sinusitis, currently 
evaluated as 10 percent disabling, is not established.  The 
benefit sought on appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

